Concurs in the modification of the judgment to $942.60, but dissents as to that part which reverses the judgment as to further rights of action.
In my opinion the occupancy was taken under a five-year lease which was neither invalid nor void, but subject only to a condition dependent upon the consent of a third party, namely, the Zoning Board of Appeals.
It is my view that the lease being from year to year, the plaintiff is entitled to commission each year that the lessee remains in possession up to the full five-year period.